Citation Nr: 0920794	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  96-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for low back pain with 
transitional vertebra at L5 (back disability), currently 
rated 20 percent disabling.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis of 
multiple joints.

4.  Entitlement to service connection for a gastrointestinal 
disorder (GI disorder).

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a psychiatric 
disorder.

7.  Entitlement to service connection for residuals of a 
sexually transmitted disease (STD).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran & B.C.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
appeal was remanded for a hearing in August 2003 and that 
hearing was held before the undersigned in February 2009.

As a preliminary matter, the Board will clarify the status of 
several of the claims filed by the Veteran.  In a September 
1994 statement, the Veteran inquired as to his entitlement to 
dental benefits.  This matter is REFERRED to the RO for 
appropriate action.

In a February 2000 statement, the Veteran disputed the 
treatment of an April 1998 statement as a notice of 
disagreement (NOD).  The Board finds that the April 1998 
statement was an NOD as to the five claims denied in a March 
1998 rating decision, which included a claim for an increased 
rating for residuals of burns and a claim for an increased 
rating for hemorrhoids.  A statement of the case (SOC) was 
addressing these issues was issued by the RO in September 
1999.  As the Veteran did not file a timely substantive 
appeal, the February 2000 statement should be treated as a 
new claim for increased ratings.  The claims for an increased 
evaluation for burns and for an increased evaluation for 
hemorrhoids are REFERRED to the RO for appropriate action.

The Veteran's claim for service connection for PTSD has 
sometimes been characterized as one to reopen a claim for 
service connection for PTSD.  The Veteran was first denied 
service connection for PTSD in a November 1999 rating 
decision.  He filed an NOD in November 1999 and a statement 
of the case (SOC) was issued that same month.  The Veteran 
then filed the September 2000 statement disputing whether a 
proper NOD had been filed.  However, the Board finds proper 
the RO's treatment of the November 1999 statement describing 
his stressors as an NOD.  The claim for service connection 
for PTSD is still an original claim.

In April 2006, and received in June 2006, the Veteran 
submitted a statement requesting that the VA look over his 
file and explain why he continued to be denied benefits.  The 
Board finds that this is an NOD with the March 2006 rating 
decision which, in relevant part, denied service connection 
for a psychiatric disorder and a sexually transmitted disease 
(STD).  It does not appear that a SOC has been issued, and 
these claims are therefore REMANDED to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is entitled to an SOC which addresses his claims 
of entitlement to service connection for a psychiatric 
disorder and an STD, if that has not already been done.  
Manlincon, 12 Vet. App. at 240-41; VAOPGCPREC 16-92.  The 
issues should be returned to the Board after issuance of the 
SOC only if the Veteran files a timely substantive appeal.  
The Veteran should be informed that the submission of a 
substantive appeal as to this issue has not been 
accomplished, and the Veteran should be specifically advised 
as to the length of time he has to submit a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

As for the remaining claims for service connection, at the 
February 2009 hearing the Veteran discussed treatment at 
numerous facilities in service, including several hospitals 
in Vietnam.  The treatment records associated with the claims 
folder are basic service treatment records but contain no 
separate hospital records from Phu Bai, Hue, Da Nang, Qui 
Nhon from 1968 or 1969.  An effort must be made to obtain 
these treatment records.

The Veteran has provided many stressors for his claim for 
PTSD.  One of these stressors is an incident in which he was 
burned in Vietnam.  As he is service connected for residuals 
of the burns, VA has already conceded this stressor.  The 
Veteran is entitled at a VA examination which considers 
whether the currently diagnosed PTSD is related to being 
burnt in Vietnam or to other verified stressors.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).

The Veteran's last VA examination for his back was in March 
2005.  When the available evidence is too old for adequate 
evaluation of the Veteran's current symptomatology, the duty 
to assist requires providing a new examination.  See Caffrey 
v. Brown, 6 Vet. App. 377 (1994) (holding a 23-month old 
psychiatric examination too remote in time to adequately 
support the Board's decision in an appeal for an increased 
rating).  As this examination was over four years ago, a new 
examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any separately 
filed hospital records from Phu Bai, 
Hue, Da Nang, Qui Nhon from 1968 or 
1969 from the National Personnel 
Records Center and any other possible 
source.  Evidence of these efforts 
should be associated with the claims 
file.

2.  Afford the Veteran an opportunity 
to submit or identify any evidence 
pertinent to his claims for a 
psychiatric disorder and an STD.

3.  When the above development is 
completed and any available evidence 
identified by the Veteran is obtained, 
schedule the Veteran for VA 
examinations.  The entire claims file 
must be made available to the VA 
examiners.  Pertinent documents should 
be reviewed.

PTSD.  The examiner should conduct a 
complete history, particularly 
discussing the incident in which the 
Veteran was burned.  The examiner 
should state whether that incident is 
at least as likely as not related to 
the Veteran's current PTSD diagnosis.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

Back.  The examiner should conduct a 
complete history and physical, 
including a discussion of the severity, 
frequency, and duration or any flare-
ups and any doctor-mandated periods of 
bed rest.  The Veteran's range of 
motion should be reported, including 
the point at which pain begins.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims for an 
increased rating for a back disability 
and service connection for 
hypertension, arthritis of multiple 
joints, a GI disorder, and PTSD should 
be readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

5.  Issue a SOC as to the claims for 
service connection for a psychiatric 
disorder and a STD, if that has not 
already been done.  Manlincon, supra.  
If the decision issued in the SOC 
remains adverse to the Veteran, the 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal if he wishes to appeal the claim 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  The Veteran 
must be informed of the time period 
allowed for perfecting a timely appeal, 
including information as to the 
specific date by which the appeal must 
be received by VA as well the 
information supplied in the form 
letter.

Thereafter, the claims for service connection for a 
psychiatric disorder and an STD should be returned to the 
Board for further appellate consideration only if the Veteran 
submits a timely substantive appeal and all other procedural 
due process has been completed.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

